MEMORANDUM ***
Stephen Lohbeck appeals a grant of summary judgment validating the denial of his claim for Social Security disability insurance benefits under Title II of the Social Security Act. We reverse and direct the district court to remand to the Social Security Administration for further proceedings.
The record is not sufficient to support a step four finding that Lohbeck could perform his past relevant work. “[F]or a claim involving a mental/emotional impairment, care must be taken to obtain a precise description of the particular job duties which are likely to produce tension and anxiety ... in order to determine if the claimant’s mental impairment is compatible with the performance of such work.” Social Security Ruling 82-62. A remand to the Administrative Law Judge (“ALJ”) is required so that the ALJ may determine whether Lohbeck’s impaired concentration, persistence, and pace would interfere with his performance of his former job as an “automobile assembler/painter.” If Lohbeck does not retain sufficient residual functional capacity to perform that particular job, the ALJ must proceed to the fifth step of the analysis.
REVERSED with instructions to REMAND.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.